                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 ANTHONY MADDING,                                  )
                                                   )
               Plaintiff,                          )
                                                   )
 v.                                                )        No. 3:18-CV-00291-JRG-DCP
                                                   )
 SGT. KRISTOPHER PHILLIPS et al.,                  )
                                                   )
               Defendants.                         )

                            MEMORANDUM OPINION AND ORDER

       Plaintiff Anthony Madding is a prisoner proceeding pro se on a second amended complaint

for violation of 42 U.S.C. § 1983 [Doc. 13]. Plaintiff’s second amended complaint is before the

Court for screening under the Prison Litigation Reform Act (“PLRA”).

I.     BACKGROUND FACTS

       In his original complaint, Plaintiff alleged that correctional officials and medical personnel

at the Bledsoe County Correctional Complex (“BCCX”) deliberately failed to accommodate his

disabilities when removing him from a transport van on October 30, 2017, which caused him

injuries that the medical staff later failed to adequately treat [Doc. 2]. The Court allowed Plaintiff

an opportunity to amend his complaint to identify the individual officers and medical personnel

involved [Doc. 6]. Plaintiff was unable to identify the allegedly responsible parties, however, and

the Court subsequently entered an order directing BCCX Warden Kenneth D. Hutchinson to

provide the Court with the names of all personnel involved in Plaintiff’s transport and/or medical

care on October 30, 2017 [Doc. 11]. Warden Hutchinson complied with the Court’s order on

November 26, 2019, and on the same date, the information was mailed to Plaintiff [Doc. 12]. On

December 16, 2019, Plaintiff filed this third amended complaint seeking to add the identified
transporting officers and medical care providers, along with Cpl. Rick Bedsole, as Defendants in

this lawsuit [Doc. 13].

II.    SCREENING STANDARD

       Under the PLRA, district courts must screen prisoner complaints and shall, at any time,

sua sponte dismiss any claims that are frivolous or malicious, fail to state a claim for relief, or are

against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915A; Benson v.

O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal standard articulated by the Supreme Court

in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544

(2007) “governs dismissals for failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A]

because the relevant statutory language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630

F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial review under the PLRA, a complaint

“must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). A claim for relief is

plausible on its face “when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. A claim for relief

is implausible on its face when “the well-pleaded facts do not permit the court to infer more than

the mere possibility of misconduct.” Id. Courts liberally construe pro se pleadings filed in civil

rights cases and hold them to a less stringent standard than formal pleadings drafted by lawyers.

Haines v. Kerner, 404 U.S. 519, 520 (1972).

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

deprived of a federal right by a person acting under color of state law. Braley v. City of Pontiac,

906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 . . . creates a right of action for the

vindication of constitutional guarantees found elsewhere”).



                                                   2
III.   DISCUSSION

       The Court, giving liberal construction to Plaintiff’s allegations in the three pleadings filed

in this matter, finds that Plaintiff has plausibly stated a claim against the transport officers and

medical care providers with whom he came into contact on October 30, 2017. Therefore,

Plaintiff’s allegations shall PROCEED against Sgt. Kristopher Phillips, Cp. Michael Blankenship,

Cpl. Stephen Amsden, Cpl. Rick Bedsole, Dr. T. Guettner, Aundria Davis, Lanita Gann, and

Shannon Campbell.

IV.    CONCLUSION

       For the reasons set forth above:

       1.      Plaintiff’s claims against Sgt. Kristopher Phillips, Cpl. Michael Blankenship, Cpl.
               Stephen Amsden, Cpl. Rick Bedsole, Dr. T. Guettner, LPN Aundria Davis, Nurse
               Practitioner Lanita Gann, and LPN Shannon Campbell shall PROCEED;

       2.      The Clerk is hereby DIRECTED to send Plaintiff service packets (a blank
               summons and USM 285 form) for Defendants Sgt. Kristopher Phillips, Cpl.
               Michael Blankenship, Cpl. Stephen Amsden, Cpl. Rick Bedsole, Dr. T. Guettner,
               LPN Aundria Davis, Nurse Practitioner Lanita Gann, and LPN Shannon Campbell;

       3.      Plaintiff is ORDERED to complete the service packets and return them to the
               Clerk’s Office within thirty (30) days of entry of this memorandum and order. At
               that time, the summonses will be signed and sealed by the Clerk and forwarded to
               the U.S. Marshal for service pursuant to Federal Rule of Civil Procedure 4;

       4.      Plaintiff is NOTIFIED that failure to return the completed service packets within
               the time required will result in dismissal of this action for want of prosecution
               and/or failure to follow Court orders;

       5.      Defendants shall answer or otherwise respond to the complaint within twenty-one
               (21) days from the date of service. If any Defendant fails to timely respond to the
               complaint, any such failure may result in entry of judgment by default;

       6.      Plaintiff is ORDERED to immediately inform the Court and Defendants or their
               counsel of record of any address changes in writing. Pursuant to Local Rule 83.13,
               it is the duty of a pro se party to promptly notify the Clerk and the other parties to
               the proceedings of any change in his or her address, to monitor the progress of the
               case, and to prosecute or defend the action diligently. E.D. Tenn. L.R. 83.13.



                                                 3
       Failure to provide a correct address to this Court within fourteen days of any change
       in address may result in the dismissal of this action.

So ordered.

ENTER:


                                             s/J. RONNIE GREER
                                        UNITED STATES DISTRICT JUDGE




                                         4
